Citation Nr: 1724058	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral plantar fasciitis and pes cavus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to March 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, granted service connection for bilateral fasciitis and pes cavus; an initial 10 percent disability rating was assigned, effective July 31, 2008--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the initial 10 percent rating assigned to the above-cited disability to the Board. 

In August 2012, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

By a March 2014 rating decision, the RO granted an initial 30 percent rating to the service-connected bilateral fasciitis and pes cavus, effective from December 6, 2013--the date of a VA examination reflecting an increase in severity of this disability.  

In a June 2016 decision, the Board granted an initial 30 percent disability rating to the bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013, and denied an initial rating in excess thereof for the period therefrom.  By a June 2016 rating action, the RO effectuated the Board's decision and assigned an initial 30 percent rating to the above-cited bilateral foot disability, effective July 31, 2008-the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court endorsed a Joint Motion for Partial Remand (JMPR) of the parties and vacated that part of the Board's June 2016 decision, wherein it denied an initial disability rating in excess of 30 percent for bilateral plantar fasciitis and pes cavus and remanded the matter to the Board for readjudication consistent with the terms of the JMPR.  The Court left undisturbed the Board's award of an initial 30 percent rating to the service-connected bilateral foot disability for the period prior to December 6, 2013. 

In the JMPR, the parties agreed that in denying an initial disability rating in excess of 30 percent for bilateral plantar fasciitis and pes cavus, the Board did not explain how the Veteran's foot disability symptoms were duplicative or overlapping, other than to summarily conclude that his "symptoms all relate to the same bilateral foot disability."  The parties agreed that the Board's conclusory statement that rating the disability under both Diagnostic Code 5276 and 5278 would result in pyramiding frustrated judicial review.  The parties also agreed that although the Board had concluded that the Veteran did not warrant a rating in excess of 30 percent under Diagnostic Code 5276, it did not acknowledge that he would be rated under that code by analogy.  (See February 2017  JMPR at page (pg.) 3).  


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral pes cavus and plantar fasciitis have been manifested by all toes tending to dorsiflexion; definite tenderness under the metatarsal heads of the left foot; marked varus deformity bilaterally; and extreme tenderness of the plantar surface of the left foot that is improved with orthopedic shoes or appliances.  There is no evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or pronounced flatfoot with marked pronation, marked inward displacement and severe spasm of the tendo Achillis on manipulation not improved by orthopedic shows or appliances.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial disability rating in excess of 30 percent for the service-connected bilateral plantar fasciitis and pes cavus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5278 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

This appeal arises from disagreement with an initial 10 percent disability rating following the grant of service connection for bilateral plantar fasciitis and pes cavus in the appealed February 2009 rating action.  The Court has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that no further VCAA notice was required once VA awarded service connection for the above-cited disability. 

VA also fulfilled its duty to assist the Veteran with his claim by obtaining all relevant evidence, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records and VA treatment records and identified private treatment records. In addition, the Veteran provided testimony in support of his claim before the undersigned in August 2012. 

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral plantar fasciitis and pes cavus in November 2008 and November 2010.  Pursuant to the Board's November 2013 remand directives, VA examined the Veteran to determine the nature and severity of his bilateral plantar fasciitis and pes cavus in December 2013.  Copies of the above-cited VA examination reports have been associated with the electronic record.  The VA examiners, notably the November 2010 and December 2013 examiners, conducted pertinent physical examinations of the Veteran's feet in order to properly evaluate them under the appropriate schedular criteria.  The examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268  (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issue adjudicated herein is not necessary. 

Finally, a discussion of the Veteran's August 2012 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (initial rating claim) was identified at the above-cited hearing. Information was also elicited from the Veteran concerning the severity of symptoms associated with his bilateral foot disability. 

In light of the foregoing, the Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the initial rating claim such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 14  (2001).

II. Merits Analysis

The Veteran seeks an initial rating in excess of 30 percent for his service-connected bilateral pes cavus and plantar fasciitis.  After a brief discussion of the general laws and regulations pertaining to initial rating claim and regulatory criteria specific to the disability at issue, the Board will adjudicate the claim. 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By the appealed February 2009 rating action, the RO granted service connection for bilateral plantar fasciitis with pes cavus as secondary to the service-connected low back disability; an initial 10 percent rating was assigned, effective July 31, 2008.  By a March 2014 rating decision, the RO granted an initial 30 percent rating to this disability, effective December 6, 2013-the date of a VA examination report reflecting an increase in severity of this disability.  The RO implemented its award of an initial 10 percent rating under Diagnostic Code (DC) 5278, the DC used to evaluate pes cavus.  However, in the body of its decision, the RO referenced the criteria under Diagnostic Code 5276, the DC used to evaluated pes planus.  (See February 2009 rating action and code sheet). 

As noted in the Introduction, in a June 2016 decision, the Board granted an initial 30 percent disability rating to the bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013, and denied an initial rating in excess thereof for the period therefrom.   By a June 2016 rating action, the RO effectuated the Board's decision and granted an initial 30 percent rating to the above-cited disability, effective July 31, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the Board's June 2016 decision to the Court.  The Court endorsed a JMPR and vacated that part of the Board's June 2016 decision, wherein it denied an initial disability rating in excess of 30 percent for bilateral plantar fasciitis and pes cavus and remanded the matter to the Board for readjudication consistent with the terms of the JMPR.  The Court left undisturbed the Board's award of an initial 30 percent rating to the service-connected bilateral foot disability for the period prior to December 6, 2013.  

The Veteran's pes cavus has been rated by analogy to Diagnostic Code 5278.  Under Diagnostic Code 5278, a 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable). 

The Veteran is also service connected for plantar fasciitis.  The most common symptom of plantar fasciitis is heel pain, which is rated by analogy to pes planus under Diagnostic Code 5276.  M21-1, Part III.iv.A.3.o.  Under Diagnostic Code 5276 for flatfoot, a 30 percent schedular rating is assigned for severe bilateral flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A maximum 50 percent schedular rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.7a, Diagnostic Code 5276.  Although the 50 percent rating for pronounced flat feet also references "marked pronation," the criteria go on to include extreme tenderness of the plantar surfaces, "marked inward displacement and severe spasm" of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Id.  In other words, although the rating criteria are not clearly successive in nature, marked pronation alone is not sufficient to rise to the level of a 50 percent rating because it is also contemplated by the 30 percent rating.  Cf. Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Further, some of the criteria for a rating of 50 percent under Diagnostic Code 5276 are in the conjunctive, using the word "and"; therefore, all such criteria must be present and 38 C.F.R. § 4.7 cannot circumvent the need to show all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

In this case, the parties to the JMPR agreed that the Board had erred in not considering whether separate evaluations, as opposed to a single evaluation, is warranted for the Veteran's two service-connected disabilities.  Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  38 C.F.R. § 4.14 (2016).  However, where the record reflects that the appellant has multiple problems due to a service-connected disability or disabilities, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  Similarly, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, a December 2013 VA examination report, when viewed in light of the entire historical record, best described all features of the Veteran's bilateral foot disability for the prescribed period on appeal.  The December 2013 VA examiner specifically described features of both pes cavus and plantar fasciitis which, as outlined previously herein, are rated under different Diagnostic Codes (i.e., Diagnostic Codes 5278 (pes cavus) and Diagnostic Code 5276 (pes planus)).  The features of pes cavus notably included all toes tending to dorsiflexion; definite tenderness under the metatarsal heads of the left foot; and, marked varus deformity bilaterally.  The features of his plantar fasciitis included extreme tenderness of the plantar surface of the left foot that was improved with orthopedic shoes or appliances.  The symptomatology of the two disorders (tenderness) is overlapping.  The rating criteria for both Diagnostic Code 5276 and Diagnostic Code 5278 also rate the respective disorders based on tenderness.  Without separate and distinct symptomatology of the two disorders, they may not be rated separately.

In this decision, the Board will deny an initial disability rating in excess of 30 percent for the service-connected bilateral pes cavus and plantar fasciitis of the feet because the preponderance of the evidence of record does not support initial 50 percent ratings under Diagnostic Code 5278 or, alternatively by analogy, under Diagnostic Code 5276.  The Board will analyze the claim under each Diagnostic Code below. 

The Board finds that the preponderance of the evidence of record is against an initial 50 percent rating for the service-connected bilateral pes cavus of the feet under Diagnostic Code 5278, the Diagnostic Code used to evaluate pes cavus.  A 50 percent rating is assigned where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  Here, although a December 2013 VA Foot Disability Benefits Questionnaire (DBQ) reflects that the Veteran had a marked varus deformity of both feet, the remainder of that report, as well as the other evidence of record, does not disclose that he had marked contraction of plantar fascia with dropped forefoot, all toes hammer toes and very painful callosities.  (See December 2013 VA Foot DBQ at page (pg.) 3).  

The Board notes that a February 2010 report, prepared by Dr. T. M., indicates that the Veteran had callosities of the feet, yet, there was no finding that they were painful.  Even if there was evidence of painful callosities, the remainder of Dr. T. M.'s February 2010 evaluation of the Veteran's feet, as well as an August 2007 podiatry report and November 2010 and December 2013 VA examination reports, are devoid of any evidence of marked contraction of plantar fascia with dropped forefoot and all hammer toes.  As indicated previously herein, the criteria under DC 5278 are conjunctive and must be met in order for an increased rating to be assigned.  Melson, supra.  Thus, the Board finds that the preponderance of the evidence of record is against an initial disability rating of 50 percent for the service-connected bilateral plantar fasciitis with pes cavus under DC 5278 for the prescribed period on appeal. 

The Veteran is also service connected for plantar fasciitis.  As noted previously herein, the most common symptom of plantar fasciitis is heel pain, which is rated by analogy to pes planus under Diagnostic Code 5276.  M21-1, Part III.iv.A.3.o.  Thus, pursuant to the parties' JMPR and Court Order, the Board finds it appropriate to alternatively evaluate the Veteran's bilateral foot disability by analogy under DC 5276.  The Board finds that the preponderance of the evidence of record is against an initial disability rating in excess of 30 percent for the service-connected plantar fasciitis of the feet under DC 5276.  As noted above, in order to warrant a 50 percent rating under DC 5276, the evidence must demonstrate pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

In this case, a February 2010 report, prepared by Dr. T. M., reflects that the Veteran's shoe inserts had not fully helped his feet.  Yet, a December 2013 VA Foot DBQ shows that the Veteran's foot symptoms, notably his extreme tenderness of the plantar surfaces of the left foot, were relieved by arch supports (or built-up shoes or orthotics).  Furthermore, Dr. T. M.'s February 2010 report, August 2007 VA podiatry report and November 2010 and December 2013 examination reports do not disclose any evidence of marked pronation, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  In fact, a December 2013 VA examiner specifically indicated that the Veteran's plantar fasciitis was not manifested by these specific symptoms.  (See December 2013 VA Foot DBQ at pg. 8).  Again, all criteria must be met or approximated for an award of a 50 percent rating under DC 5276.  Middleton, supra.  In the present case, even allowing that the service-connected disability would be rated by analogy under Diagnostic Code 5276 and might not be expected to have all of the symptoms listed in the diagnostic code.  The evidence demonstrates that the Veteran does not meet or approximate the criteria for a higher rating under Diagnostic Code 5276.  Thus, the Board finds that the preponderance of the evidence of record is against an initial rating of 50 percent for the service-connected bilateral foot disability under DC 5276.

The Board has considered the Veteran's symptoms under diagnostic codes for rating Morton's disease, hallux valgus and hammer toes.  See Diagnostic Codes 5279, 5280 and 5282, respectively.  Notably, the Veteran does not have any of these foot disabilities.  The Board has also considered the criteria of Diagnostic Code 5284, the DC that is used to rate other foot injuries, in evaluating the Veteran's bilateral foot disability.  Although DC 5284 allows for separate 50 percent ratings for each foot, it is not applicable because the Veteran's bilateral foot disability did not originate from a foot injury but rather as secondary to the service-connected low back disability, and his pes cavus disability has its own specific diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Therefore, separate ratings for each foot for bilateral pes planus with plantar fasciitis under Diagnostic Code 5284 are not warranted based on the facts of this case, for the entire rating period under appeal. 

In addition, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 30 percent for the Veteran's service-connected bilateral foot disability is not warranted at any time during the appeal period based on functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with a 30 percent rating.  The Veteran complained of burning, chronic, and constant foot pain that varied from three (3) to 10, with 10 being the highest degree of severity, which could flare to 10 out of 10.  When evaluated by Dr. T. M. in February 2010, the Veteran maintained that he had had difficulty getting out of bed secondary to foot pain. In addition, he maintained that his foot pain had interfered with his job duties as a scuba instructor, such as refurbishing scuba equipment, because it required him to stand in a hunched position.  The Veteran related that because his job required him to walk in his bare feet during the day, it had caused increased discomfort.  Yet, despite these complaints, when evaluated by VA in November 2010, just nine months after T. M.'s evaluation in February 2010, the VA examiner found no evidence of any lack of endurance; easy fatigability or weakness as a result of the service-connected bilateral plantar fasciitis and pes cavus.  The Veteran indicated that he was able to carry his weight on dry land with scuba gear.  As such, the Board finds that an initial higher rating in excess of 30 percent is not warranted based on functional loss due to pain or weakness as a result of the service-connected plantar fasciitis and pes cavus. 

III. Fenderson Considerations

The Board finds that there are no bases for staged ratings for the disability at issue pursuant to Fenderson, supra; see also 38 C.F.R. § 3.400 (2016).

IV. Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial disability rating in excess of 30 percent for bilateral pes cavus and plantar fasciitis is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


